Appeal from a judgment of the County Court of Clinton County, rendered October 31, 1974, convicting defendant on his plea of guilty of the crime of rape in the first degree. After a Huntley hearing at which a statement given by defendant to the police was found to have been *784given voluntarily, defendant pleaded guilty and received an indeterminate sentence of 12 years. He now contends that the statement was obtained in violation of his constitutional rights. He maintains that his confession was involuntary because he did not want his young daughter to be questioned by the police. The trial court rejected defendant’s contentions, and held that the statement was voluntarily obtained. The record amply supports the finding that defendant’s statement was not involuntarily obtained. The evidence presented at best a question as to defendant’s credibility with respect to his motivations in giving the statement. This issue was properly resolved against defendant by the trier of facts. Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.